461 F.2d 1264
Junior BYRD, Individually and for the Use and Benefit of theMinor, Ivy Junior Byrd, Plaintiff-Appellant,v.LYKES BROTHERS STEAMSHIP COMPANY, Inc., Defendant-Appellee.
No. 71-3500.
United States Court of Appeals,Fifth Circuit.
May 19, 1972.

H. Alva Brumfield, Sylvia Roberts, Brumfield & Brumfield, Baton Rouge, La., for plaintiff-appellant.
David W. Robinson, Baton Rouge, La. James L. Schupp, Jr., New Orleans, La., Peter T. Dazzio, Watson, Blanche, Wilson, Posner & Thibaut, Baton Rouge, La., for defendant-appellee.
Before RIVES, BELL and MORGAN, Circuit Judges.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN
BANC, 5 Cir., 1972, 457 F.2d 511.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.